Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to November 02, 2016.  Please inform the examiner of any related cases, pending, allowed, or abandoned.  It is noted there are 77 references cited on page 43-45 of the specification, however, no IDS is found in this file.  The IDS and amendment received 8/12/22 have been entered and claims 1-19 are currently pending in this application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/354,801 or 2022/0054554 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '554 are broader and encompass the present claims.  The independent claim of '554 defines the exosomes as "extracellular vesicles" that are CD9-.  The present claims further define the exosomes.  And the dependent claims of '554 include all the limitations of the exosomes as claimed in the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection is maintained.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim (PNAS) entitled Chromatographically Isolated CD63+CD81+ Extracellular Vesicles from Mesenchymal Stromal Cells Rescue Cognitive Impairments after TBI" teaches in the abstract, extracellular vesicles for suppressing neuroinflammation subsequent a brain injury.  On page 172 Fig. 3 shows the mean size of the vesicles was 209 – 231 nm.  On page 173 Table 1 shows the surface epitopes and CD9 was negative.  On page 172 column 2 how the inflammation was determined includes the cytokine IL-1 beta was measured among other markers.
The claims differ from Kim in that they include additional markers of inflammation, treating additional brain disorders, and intranasal administration.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the composition of Kim to treat any known inflammation markers because Kim teaches treating brain inflammation in general and determines IL-1 beta.  To then additionally determine IL-6 and IFN gamma would have been obvious because IL-6 and IFN gamma are also well known markers of inflammation and would be expected to be reduced by a known anti-inflammatory treatment.  Further, treating brain disorders associated with inflammation as claimed in claim 5, status epilepticus, Alzheimer's disease, and stroke, would have been obvious because employing a known anti-inflammatory composition for its known function with the expected result would have been obvious.  Regarding intranasal administration, this route is one of several straightforward possibilities from which a person would select in accordance with circumstances without undue experimentation.  Note the claims are directed to a composition and no specifics are claimed that would distinguish the composition that is intranasally administered from any others.

Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive.
Applicants response argues that Kim uses a different brain injury model than that of the present invention, and the target of Kim is neuroprotection whereas the present invention is neuroprotection in combination with inflammation.  Further, Kim explored only acute inflammation, (see the inconsistency of the previous sentence) and the present invention studies both acute and chronic inflammation.  Kim used intravenous administration and the present invention uses intranasal administration.  Kim measured only one cytokine, IL-1b, and in the present invention additional cytokines are determined.  And Kim did not examine the effects of A1 exosomes on neurodegeneration.
It is the examiners position that the issues argued would be more convincing if they were claimed.  The present claims are directed to a composition and the teachings of Kim describe essentially the same composition as claimed.  The intended use of a composition does not lend patentability.  Further, it is noted most of the present claims are not directed to a nasal preparation and Applicants have not distinguished the composition taught by Kim from any nasal preparation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 last two lines, "of the exosome preparation of claim 6" appears to be intended to be deleted as claim 9 contains all the limitations of claim 6.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655